UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

WARREN LOUIS PARÉ,

                              Plaintiff,

       -against-                                              1:19-CV-0206 (LEK/DJS)

VALET PARK OF AMERICA, INC., et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Warren Louis Paré brings this suit for various violations of his civil rights

under 42 U.S.C. §§ 1983, 1985, and 1986 against thirty-six miscellaneous defendants. Dkt. No. 1

(“Complaint”). Currently pending before the Court are motions to dismiss brought under Federal

Rules of Civil Procedure (“FRCP”) 12(b)(2), 12(b)(5), and 12(b)(6) by defendants the Goddard

School, Officer William Edwards, James Tillotson, Andrew Crane, and Valet Park of America

(“Valet Park”) (collectively, “Defendants”). Dkt. Nos. 13 (“Goddard MTD”); 15 (“Edwards

MTD”)1; 18 (“Tillotson MTD”); 21 (“Crane MTD”); 38 (“Valet Park MTD”). Plaintiff opposes

these motions. Dkt. Nos. 52 (“Response to Valet Park”); 53 (“Response to Edwards”); 54

(“Response to Goddard” and “Response to Crane”); 55 (“Response to Tillotson”). Valet Park and




       1
          The Edwards MTD is styled on the docket and on its cover page as a “Motion for
Summary Judgment.” See Docket; Edwards MTD. However, two days after filing his motion,
Edwards filed a replacement cover page referring to a motion to dismiss. Dkt. No. 16. Because of
this, and because of the content of the Edwards MTD, the Court believes the reference to a
summary judgment motion in the initial filing was an error and will treat Edwards’ motion as a
motion to dismiss.
Edwards filed replies. Dkt. Nos. 57 (“Valet Park Reply”); 58 (“Edwards Reply”). For the

following reasons, the Court grants all of the motions and dismisses the case against Defendants.

II.    BACKGROUND

       A. The Complaint

       Plaintiff’s Complaint contains allegations against thirty-six defendants located in at least

five states. Compl. at 1–8.2 The allegations against most Defendants are described in no more

than a paragraph and are often disjointed. Id. ¶¶ 3–47. For example, Plaintiff names the

Backwater Bar & Grill in Canaan, New York as Defendant No. 29 because Plaintiff had plans to

meet a potential landlord there before he decided the meeting would endanger his personal

safety. Id. ¶ 37. Then, as Defendant No. 30, Plaintiff names a used auto parts company that

“clearly was involved with co-conspirators in undermining [Plaintiff’s] efforts to improve [his]

vehicle . . . .” Id. ¶ 38. Even construed liberally, as the Court must when considering a complaint

filed pro se, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), the Court has

difficulty discerning a narrative arc from the Complaint’s description of often unrelated

grievances. Therefore, the Court describes here only the allegations relevant to the instant

motions. As always, on a motion to dismiss, the Court assumes that the facts alleged in the

complaint are true. Maddison v. Comfort Sys. USA (Syracuse), Inc., No. 17-CV-359, 2019 WL

4805328, at *1 (N.D.N.Y. Sept. 30, 2019) (Kahn, J.).




       2
         The Complaint contains numbered paragraphs starting only on page nine. See Compl.
Therefore, the Court refers to page numbers when citing to any information found in pages one
through eight of the Complaint and paragraph numbers for any information found after page
eight.
                                              2
                1. Edwards and the Goddard School

        In March 2018, Plaintiff was in Orange, Connecticut. Compl. ¶¶ 12–20. He bought a

newspaper and stopped in a parking lot to read. Id. ¶ 14. Two unidentified police officers in a

cruiser stopped, had Plaintiff get out of his car, and asked how he was doing. Id. After a short

conversation, the officers left, without ever asking Plaintiff to leave. Id. However, a warrant was

issued for Plaintiff’s arrest for criminal trespass, eventually leading to Plaintiff’s arrest in late

July 2018. Id. ¶¶ 12, 17.

        Due to these incidents Plaintiff has sued Edwards and the Goddard School. Plaintiff

alleges that Edwards, a police officer in Orange, Connecticut, “made a false statement” in

support of the arrest warrant. Id. ¶ 12. He also alleges that the Goddard School, located in

Orange, Connecticut, allowed “School Director Eileen Allaire [to] promote a false statement that

led to [Plaintiff’s] arrest.3 Id. ¶ 16. Those are the extent of the allegations against these two

defendants.

                2. Tillotson

        Unrelated to the above, Plaintiff and Tillotson live in Chicopee, Massachusetts, where

Tillotson serves as a “City of Chicopee[,] Massachusetts Councilor-at-Large.” Compl. ¶ 1, 21.

Since the “Spring of 2018,” Plaintiff has apparently been trying to get the City of Chicopee to

“paint a crosswalk onto Front Street” so that patrons have “safe access to the City of Chicopee

Main Library.” Id. ¶ 21. Plaintiff alleges, without elaborating, that Tillotson has used these

efforts “to bait [him] into a phone conversation.” Id.




        3
         The Court guesses, though it cannot be sure, that Plaintiff parked to read his newspaper
in the Goddard School’s parking lot.
                                               3
                3. Crane

        To the extent the Court can discern a central narrative in Plaintiff’s Complaint, the

allegations against Crane are loosely related. That narrative concerns certain real property that

Plaintiff lost either through his divorce, Compl. ¶ 29, or through conspiratorial machinations by

various defendants, id. ¶¶ 22–23, 28, 43 46; see also id. ¶ 32 (alleging that “major background

power brokers . . . have an interest” in Plaintiff “failing to regain title” to the real property).

        Turning to the specific allegations against Crane, Plaintiff alleges that Crane is likewise a

resident of Chicopee, Massachusetts, id. at 5, and was Plaintiff’s “personal friend for over 40

years,” id. ¶ 28. One day in October 2014, Plaintiff met Crane outside the “Chicopee Building

Department Office.” Id. Crane stopped ten feet away from him and “in a HARSH/MEAN voice

said ‘WARREN SELL THE PROPERTIES!!!’” Id. Before Plaintiff could reply, Crane went into

the Building Department Office. Id. According to Plaintiff, Crane’s words were “CLEARLY

MEANT AS A THREAT,” as that was “the first time since [they had] reached adulthood that

[they] met up without shaking hands (and often accompanied by a hug).” Id. ¶ 29. As a result of

this conduct, Crane “significantly contributed to the ongoing [c]onspiracy to prevent [Plaintiff]

from regaining ownership” of his real estate. Id.

                4. Valet Park

        As for Valet Park, Plaintiff alleges that “Valet Park . . . is a company that operates from

locations in [the Northern District of New York] including Saratoga County.” Compl. ¶ 3.

Plaintiff’s later-estranged son Jordan Paré “ran the compan[y’s] Valet Service offered at the

Racino in Saratoga Springs.” Id.

        At some point, Plaintiff “became aware that Valet Park . . . promoted the Cheating on

Income Taxes by its employees by allowing them not to declare a significant part of their income


                                                    4
that was derived from patrons giving Cash for tips.” Id. After filing for divorce, Plaintiff spent

some time in Saratoga with his son Jordan, during which he “became aware of the level of Tax

evasion by the employees including Jordan.” Id. ¶ 4.

        Plaintiff alleges that through “the encouragement of tax evasion,” Valet Park “certainly

contributed to my son[’]s moral eroision [sic].” Id. This is the extent of the allegations against

Valet Park.

        B. Procedural History

        Plaintiff filed the Complaint on February 14, 2019. Compl. The Complaint brought

claims under 42 U.S.C. §§ 1983, 1985, and 1986, alleging various violations of Plaintiff’s

constitutional rights. These violations include: (1) “unlawful arrest;” (2) due process violations;

(3) the deprivation of Plaintiff’s right to enjoy “a Quality of Life unencumbered by the actions

and hostilities” of Defendants; (4) the deprivation of Plaintiff’s “right to exist in an environment

affording [him] Peace and Tranquility;” (5) denial of his “right to own Real Estate Property that

[he is] entitled to [own] as a citizen;” and (6) a “civil conspiracy that has dramatically affected[]

[his] quality of, and station in life.” Compl. ¶ 1.

        By mid-April, the Goddard School, Edwards, Tillotson, and Crane had filed their motions

to dismiss. Then, on April 26, 2019, because he was having trouble serving various defendants

and because he had decided to file a new suit regarding his “unlawful arrest” in Connecticut,

Plaintiff filed his own motion to withdraw the case without prejudice. Dkt. No. 25 (“Motion to

Withdraw”). Crane, the Goddard School, and Tillotson filed oppositions, objecting to Plaintiff’s

request that the suit be withdrawn without prejudice. Dkt. Nos. 26 (“Crane Opposition”); 28

(“Goddard Opposition”); 31 (“Tillotson Opposition”). Valet Park subsequently filed its motion to




                                                      5
dismiss in which it also opposed the Motion to Withdraw because of Plaintiff’s request for

withdrawal without prejudice.

       Plaintiff then requested to rescind his Motion to Withdraw, stating his intention to file an

amended complaint instead. Dkt. No. 42. In a text order dated May 28, 2019, the Court granted

Plaintiff’s request to rescind his Motion to Withdraw and granted him an extension to respond to

the filed motions to dismiss. Dkt. No. 45. After several more extensions, Plaintiff filed responses

to the five pending motions, and Valet Park and Edwards filed replies. See Docket. All five

motions are now ready for the Court’s review.

III.   LEGAL STANDARD

       A. 12(b)(2)

       “When a defendant moves to dismiss for lack of personal jurisdiction under [FRCP]

12(b)(2), the plaintiff bears the burden of showing that the court has jurisdiction over the

defendants.” Micro Fines Recycling Owego, LLC v. Ferrex Eng’g, Ltd., No. 17-CV-1315, 2019

WL 1762889, at *2 (N.D.N.Y. Apr. 22, 2019) (Kahn, J.) (citing Metro. Life Ins. Co. v.

Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996)). “The court is not limited to considering

the four corners of the complaint.” In re Hoosick Falls PFOA Cases, No. 19- CV-216, 2020 WL

33409, at *3 (N.D.N.Y. Jan. 2, 2020) (Kahn, J.) (internal quotation marks omitted). “[T]he Court

may also rely on submitted affidavits and other supporting materials submitted in relation to the

motion.” Id. While “the pleadings and affidavits are to be construed in the light most favorable to

Plaintiff, and all doubts are to be resolved in Plaintiff’s favor,” Minholz v. Lockheed Martin

Corp., 227 F. Supp. 3d 249, 255 (N.D.N.Y. 2016), a court should “not draw ‘argumentative

inferences’ in the plaintiff’s favor,” Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507




                                                 6
(2d Cir. 1994) (quoting Atl. Mut. Ins. Co. v. Balfour Maclaine Int’l Ltd., 968 F.2d 196, 198 (2d

Cir. 1992)).

        B. 12(b)(6)

        To survive a motion to dismiss under FRCP 12(b)(6), “a complaint must contain

sufficient factual matter . . . ‘to state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The plausibility standard “asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. at 678 (citing Twombly, 550 U.S. at 556). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Put another way, a claim is plausible if it is

supported by “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence of [the alleged misconduct].” Twombly, 550 U.S. at 556. “In assessing whether this

standard has been met, courts ‘must accept all allegations in the complaint as true and draw all

inferences in the light most favorable to the non-moving party[] . . . .’” Charles Ramsey Co., Inc.

v. Fabtech-NY LLC, No. 18-CV-546, 2020 WL 352614, at *9 (N.D.N.Y. Jan. 21, 2020) (Kahn,

J.) (quoting In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007)).

IV.     DISCUSSION

        The Court addresses each of the separate motions to dismiss, in turn.

        A. The Goddard School

        The Goddard School moves for dismissal under FRCP 12(b)(6) for failure to state a

claim. Goddard MTD.

        Plaintiff has failed to state a Section 1983 claim against the Goddard School. As

described above, the extent of the allegations against the Goddard School are that it “allow[ed]


                                                     7
School Director Eileen Allaire promote a false statement that led to [Plaintiff’s] arrest.” Compl. ¶

16. However, because Section 1983 “defendants cannot be held liable under a theory of

respondeat superior,” Quezada v. Roy, No. 14-CV-4056, 2015 WL 5547277, at *7 (S.D.N.Y.

Sept. 18, 2015), these allegations are insufficient to state a claim against the Goddard School.

Additionally, there are no allegations in the Complaint that the Goddard School is a state actor or

was acting under color of state law, as required under Section 1983. See Tancredi v. Metro. Life

Ins. Co., 316 F.3d 308, 312 (2d Cir. 2003) (“A plaintiff pressing a claim of violation of his

constitutional rights under § 1983 is . . . required to show state action.”).

       Nor has Plaintiff stated a claim under Section 1985. “A conspiracy claim under § 1985

has four elements: ‘(1) a conspiracy; (2) for the purpose of depriving, either directly or

indirectly, any person or class of persons of the equal protection of the laws, or of equal

privileges and immunities under the laws; and (3) an act in furtherance of the conspiracy; (4)

whereby a person is either injured in his person or property or deprived of any right or privilege

of a citizen of the United States.’” Miller v. Annucci, No. 19-CV-30, 2019 WL 2370295, at *13

(N.D.N.Y. June 5, 2019) (Kahn, J.) (quoting Robinson v. Allstate Ins. Co., 508 F. App’x 7, 9 (2d

Cir. 2013)). Moreover, a “claim for conspiracy under Section 1985 ‘must also be motivated by

some racial or perhaps otherwise class-based, invidious discriminatory animus.’” Id. (quoting

Robinson, 508 F. App’x at 9. Here, “although Plaintiff purports to bring claims pursuant to

Section[] . . . 1985, he has failed to even allege that he is a member of a racial minority or that

any of the Defendants discriminated against him on that basis.” Zavalidroga v. Hester, No. 19-

CV-1412, 2020 WL 210812, at *10 (N.D.N.Y. Jan. 14, 2020). Additionally, “a plaintiff alleging

a conspiracy under § 1985 . . . must allege, with at least some degree of particularity, overt acts

which defendants engaged in which were reasonably related to the promotion of the claimed


                                                   8
conspiracy.” Thomas v. Roach, 165 F.3d 137, 147 (2d Cir. 1999). Here, “[Plaintiff] has not

alleged with any particularity the overt acts engaged in by the [Defendants]. Instead, [Plaintiff’s]

assertions [are] conclusory and vague, and [do] not establish the existence of an agreement

among the defendants to deprive [Plaintiff] of his constitutional rights.” Id. Therefore, Plaintiff’s

Section 1985 claim must be dismissed. See Ostrer v. Aronwald, 567 F.2d 551, 553 (2d Cir. 1977)

(“[C]omplaints containing only ‘conclusory,’ ‘vague’ or ‘general allegations’ of a conspiracy to

deprive a person of constitutional rights will be dismissed.”).

       Finally, Plaintiff has also failed to state a claim under Section 1986. A claim under

Section 1986 “for neglect to prevent a conspiracy to interfere with civil rights is contingent upon

a plaintiff having a valid conspiracy claim under 42 U.S.C. § 1985.” Hightower v. Veitch, No.

19-CV-577, 2019 WL 5149973, at *1 n.1 (N.D.N.Y. June 21, 2019) (citing Mian v. Donaldson,

Lufkin & Jenrette Securities, 7 F.3d 1085, 1088 (2d Cir. 1993)), report and recommendation

adopted, No. 19-CV-577, 2019 WL 4727379 (N.D.N.Y. Sept. 27, 2019). “Plaintiff has not

asserted a claim under § 1985 and, therefore, has no claim under § 1986.” See id.

       Plaintiff’s Opposition, which alleges that the Goddard School was never legally entitled

to operate and that the School’s conduct caused irreparable damage to Plaintiff’s reputation, see

Resp. to Goddard, does nothing to address these defects.

       B. Edwards

       Edwards moves for dismissal under 12(b)(2), arguing that Plaintiff has failed to meet his

burden of establishing that Edwards is subject to personal jurisdiction here in New York.

Edwards MTD at 1–6. The Court agrees.

       Personal jurisdiction comes in two flavors: general and specific. General jurisdiction is

found paradigmatically where an individual is domiciled. Goodyear Dunlop Tires Operations,


                                                  9
S.A. v. Brown, 564 U.S. 915, 924 (2011) (“For an individual, the paradigm forum for the

exercise of general jurisdiction is the individual’s domicile.”). By contrast, specific jurisdiction

occurs where “the suit . . . aris[es] out of or relat[es] to the defendant’s contacts with the forum.”

Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,

1780 (2017). A plaintiff need only make a prima facie showing of either general or specific

jurisdiction over a defendant. Grand River Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165

(2d Cir. 2005). To do so, “a plaintiff must demonstrate a statutory basis for personal jurisdiction

over the defendant, and that the Court’s exercise of jurisdiction over the defendant is in

accordance with constitutional due process principles.” Minholz v. Lockheed Martin Corp., 227

F. Supp. 3d 249, 256 (N.D.N.Y. 2016). “A prima facie showing of jurisdiction means . . . that

plaintiff must plead facts which, if true, are sufficient in themselves to establish jurisdiction.”

Tamam v. Fransabank Sal, 677 F. Supp. 2d 720, 725 (S.D.N.Y. 2010) (internal quotation marks

omitted).

       Here, Plaintiff has failed to make a prima facie showing of either general or specific

jurisdiction. The sum of Plaintiff’s allegations against Edwards are that he lives in Connecticut,

Compl. at 3, and that he “made a false statement in order for the Derby Connecticut Superior

Court to issue” a warrant for Plaintiff’s arrest, id. ¶ 12. None of these allegations suggest any

contacts, minimum or otherwise, in the State of New York, nor that Edwards is domiciled in

New York. They are thus insufficient to satisfy either of New York’s jurisdictional statutes, see

N.Y. C.P.L.R. 301, 302; see also Spiegel v. Schulmann, 604 F.3d 72, 76 (2d Cir. 2010) (“A

district court’s personal jurisdiction is determined by the law of the state in which the court is

located.”), or the standards of constitutional due process, see Eternal Asia Supply Chain Mgmt.

(USA) Corp. v. Chen, No. 12-CV-6390, 2013 WL 1775440, at *5 (S.D.N.Y. Apr. 25, 2013)


                                                  10
(“The Due Process Clause protects an individual’s liberty interest in not being subject to

[jurisdiction in] a forum with which he has established no meaningful contacts, ties, or

relations.”). Additionally, Edwards has filed an affidavit in which he states that he does not live

in New York, does not work in New York, does not own property in New York, was not served

with process in New York, and only ever interacted with Plaintiff in Connecticut. Dkt. No. 15-2

(“Edwards Affidavit”). Since Plaintiff has failed to rebut this evidence, see Response to Edwards

(largely restating the allegations in the Complaint), the Court grant’s Edwards’ motion to dismiss

for lack of personal jurisdiction.

       C. Tillotson

       Tillotson moves for dismissal under 12(b)(2) and 12(b)(6). Tillotson MTD. The Court

grants Tillotson’s motion on both bases.

       Besides alleging that Tillotson lives in Chicopee, Massachusetts, Compl. at 4, the sum

total of the allegations against Tillotson are as follows:

         James K. Tillotson is a City of Chicopee Massachusetts Councilor-at-Large that
         has used my efforts since the Spring of 2018 . . . to have at least one crosswalk
         installed for safe access to the City of Chicopee Main Library on Front Street
         as an attempt to bait me into a phone conversation. As of the dating of this legal
         document the health and lives of the patrons visiting the library who need to
         cross Front Street are still needlessly at risk. My hope is that I can impress upon
         this Federal Court to Order that the City of Chicopee paint a crosswalk onto
         Front Street in the interest of safety for pedestrians and vehicle operators.

Id. ¶ 21. These allegations are, on their face, insufficient to meet Plaintiff’s burden of

establishing personal jurisdiction over Tillotson in New York. There is no indication that

Tillotson is domiciled in New York (quite the opposite, in fact), nor allegations of a single

contact with New York. Therefore, the Court grants Tillotson’s 12(b)(2) motion.

       Even were Tillotson subject to personal jurisdiction here in New York, the Court would

dismiss Plaintiff’s Complaint under 12(b)(6) for failure to state a claim. The Complaint’s

                                                  11
conclusory allegations fail to plausibly suggest that Tillotson violated any federal right of

Plaintiff’s while acting under the color of state law. See Vega v. Hempstead Union Free Sch.

Dist., 801 F.3d 72, 87–88 (2d Cir. 2015) (“To state a claim under § 1983, a plaintiff must allege

two elements: (1) the violation of a right secured by the Constitution and laws of the United

States, and (2) the alleged deprivation was committed by a person acting under color of state

law.”) (internal quotation marks omitted). Additionally, “Plaintiff fails to allege the requisite

elements of a conspiracy under § 1985” and “[t]he incomplete and conclusory allegations of

conspiracy are insufficient to avoid dismissal.” K.W. ex rel. Brown v. City of New York, 275

F.R.D. 393, 400 (E.D.N.Y. 2011). Finally, “since [P]laintiff’s allegation of conspiracy under

§ 1985 is insufficient, [his] derivative § 1986 claim [also] fails.” Id.

       D. Crane

       Crane likewise moves to dismiss under 12(b)(2) and 12(b)(6), Crane MTD, and the Court

grants the motion on both grounds.

       The Complaint alleges that Crane lives in Chicopee, Massachusetts, Compl. at 5, and all

of the conduct ascribed to him in the Complaint took place in Massachusetts, Compl. ¶¶ 28, 29.

Crane also submitted an affidavit stating that he does not, and never has, lived in New York, was

not served in New York, owns no businesses or property in New York, and does not consent to

jurisdiction in New York. Dkt. No. 21-1 (“Crane Affidavit”). Plaintiff’s Opposition does nothing

to rebut the affidavit, merely repeating that Crane threatened Plaintiff in the Chicopee,

Massachusetts City Hall, and adding additional confusing and unrelated statements that Plaintiff

met with the FBI about his properties. See Response to Crane. Therefore, for reasons similar to

those described above in the sections on Edwards and Tillotson, the Court does not have personal

jurisdiction over Crane and grants Crane’s 12(b)(2) motion.


                                                  12
        Additionally, the Court also grants Crane’s 12(b)(6) motion because there are no

allegations in the Complaint that Crane acted under color of state law or that he violated any of

Plaintiff’s federal rights. Moreover, the allegations of conspiracy are vague and conclusory,

Compl. ¶ 29 (“As a result of his conduct Andrew Crane has significantly contributed to the

ongoing Conspiracy to prevent me from regaining ownership of the Real Estate that was listed in

The Commonwealth of Massachusetts Hampden County Family & Probate Court Divorce Case

No. 11D18920111 and has violated my Civil Rights I am entitled to as a Citizen of the United

States of America!” [sic throughout]), and therefore must be dismissed, see San Filippo v. U.S.

Tr. Co. of New York, 737 F.2d 246, 256 (2d Cir. 1984) (“[C]onclusory allegations of conspiracy

are insufficient to survive . . . a 12(b)(6) motion for dismissal.”).

        E. Valet Park

        Valet Park moves to dismiss under 12(b)(5) and 12(b)(6). The Court grants Valet Park’s

12(b)(6) motion and, for that reason, has no need to consider the 12(b)(5) grounds for dismissal.

        As described above, Plaintiff alleges that Valet Park “contributed to [his] son’s moral

eroision [sic]” by “encourage[ing] . . . tax evasion.” Compl. ¶ 4. These allegations fail to

plausibly suggest that Valet Park violated Plaintiff’s federal rights while acting under the color of

state law, as required to state a violation of Section 1983. See Vega, 801 F.3d at 87–88. Nor do

these allegations state a claim under Section 1985. See Mass v. McClenahan, 893 F. Supp. 225,

231 (S.D.N.Y.1995) (“Absent specific factual allegations as to the participation of a particular

defendant in [a] conspiracy, plaintiff’s § 1985[] claim cannot survive . . . .”). And, because

Plaintiff’s Section 1985 claim fails, his Section 1986 claim must as well. See Forjone v. Dep’t of

Motor Vehicles, No. 19-CV-578, 2019 WL 5684437, at *4 (N.D.N.Y. Nov. 1, 2019) (“[A]




                                                  13
§ 1986 claim must be predicated upon a valid § 1985 claim.”). For these reasons, the Court

grants Valet Park’s 12(b)(6) motion.

          F. Prejudice

          The Goddard School, Edwards, and Valet Park request dismissal with prejudice. Goddard

MTD at 6; Edwards MTD at 6; Valet Park MTD at 1. But “[o]rdinarily, a court should not

dismiss a complaint filed by a pro se litigant without granting leave to amend at least once ‘when

a liberal reading of the complaint gives any indication that a valid claim might be stated.’” Harris

v. Harris, No. 17-CV-261, 2017 WL 2633529, at *1 (N.D.N.Y. June 16, 2017) (quoting Branum

v. Clark, 927 F.2d 698, 704–05 (2nd Cir. 1991)). The Court recognizes that many of Plaintiff’s

claims seem unlikely to form a basis for legal relief, but given Plaintiff’s pro se status and the

directive that leave to amend “should [be] freely give[n],” Fed. R. Civ. P. 15(a), the Court

declines to dismiss the Complaint with prejudice.

V.        CONCLUSION

          Accordingly, it is hereby:

          ORDERED, that the motions to dismiss filed by the Goddard School (Dkt. No. 13),

Edwards (Dkt. No. 15), Tillotson (Dkt. No. 18), Crane (Dkt. No. 21), and Valet Park (Dkt. No.

38) are GRANTED and Plaintiff’s claims against those defendants are DISMISSED without

prejudice; and it is further

          ORDERED, that the Clerk shall terminate those defendants from the docket; and it is

further

          ORDERED, that the Clerk shall serve a copy of this Decision and Order on all parties in

accordance with the local rules.




                                                 14
    IT IS SO ORDERED.


DATED:   January 30, 2020
         Albany, New York




                            15
